NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued November 4, 2020
                                  Decided May 12, 2021

                                          Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      KENNETH F. RIPPLE, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge


No. 19-3464
                                                 Appeal from the United States District
ESTATE OF ANDRE ALEXANDER                        Court for the Southern District of Indiana,
GREEN,                                           Indianapolis Division.
     Plaintiff-Appellant,
                                                 No. 1:17-cv-02673-JPH-TAP
      v.
                                                 James P. Hanlon,
CITY OF INDIANAPOLIS, et al.,                    Judge.
      Defendants-Appellees.

                                        ORDER

       This is an excessive force case that arises out of a fatal police shooting. After
excluding the plaintiff’s forensic psychology expert, the district court entered summary
judgment in favor of the defendants. On the limited record before the court, we affirm
the judgment.

                                            I.

       At around 10 p.m. on August 9, 2015 in Indianapolis, decedent Andre Green, age
15, and another juvenile stole a red Nissan Altima automobile at gunpoint. One of the
No. 19-3464                                                                         Page 2


two juveniles subsequently fired four shots from the car at a group of people who were
standing at an intersection. Green was driving the stolen vehicle.

        In response to a police dispatch, which included a description of the vehicle and
its license plate, five marked police cars began tailing the Nissan, which Green was
driving at a normal speed. Green ultimately turned onto a dead-end street, and police
officers at that point activated their lights. As the vehicle approached the end of the
street, the officers parked their cars six to eight feet apart in a tactical V formation
behind the Nissan to block the street. (There was, however, an open field to the
immediate west of the Nissan.)

      Three things occurred as the Nissan reached the end of the street: the Nissan’s
passenger fled the vehicle on foot, Green turned the Nissan around, and Phillips exited
her vehicle and voiced loud commands to Green to exit the vehicle and show his hands.

       Officer Cory Heiny, one of the five officers at the scene, chased the fleeing
juvenile on foot. Three other officers—Adam Mengerink, Vincent Stewart, and Marc
Klonne—remained at the scene and, like Phillips, exited their vehicles, positioning
themselves between their vehicles and the Nissan. All of the officers were aware that
Green might be armed, given the reports that the Nissan was taken at gunpoint and that
someone in the car had fired at a group of people.

       On the Estate’s understanding of the facts, Phillips’ order that Green step out of
the Nissan and raise his hands marked the initiation of a felony stop. It is undisputed
that Green did not comply with Phillips’ commands. He remained inside of the car, and
drove it forward toward the parked police cruisers and the officers. As the district court
noted, the parties dispute what happened next.

        According to the defendant police officers, Green drove the Nissan into Phillips’
car, then backed up, scraping the side of Heiny’s car as he did so, revved the Nissan’s
engine, and accelerated forward a second time, this time toward the officers who were
standing in front of the police vehicles.

      The Estate posits that Green drove the Nissan into Phillips’ car only once. On its
view of the facts, Green scraped against Heiny’s vehicle in the course of executing a
multi-point turn. Once the vehicle was turned around, Green drove forward slowly in
No. 19-3464                                                                            Page 3


an ill-fated effort to drive through or around the police cars now blocking his egress
from the dead-end street.

        As Green drove the Nissan forward toward the officers and police vehicles
blocking his path, officers Mengerink, Stewart, and Klonne opened fire at Green
through the windshield and front passenger window of the Nissan. The three officers
would later testify that, at the moment they fired, they were unsure precisely where
Phillips was and were concerned that if she were in her vehicle, she might be injured
when Green struck it with the Nissan. One or more of the officers were additionally
concerned that the Nissan might strike and injure themselves in addition to Phillips. As
the firing commenced, the Nissan slowed, its wheels turned in the direction of Phillips’
vehicle, and struck her vehicle near the driver’s door.1 A total of 20 shots were fired.

       According to Stewart, Green opened the driver’s side car door and stood up “like
nothing had happened” but then collapsed face-first to the pavement. He had suffered
five gunshot wounds. Two of the entrance wounds were on the back side of Green’s
body: one on the right side of Green’s middle to lower back and one on his right lower
leg. As described by the coroner’s report, the bullet responsible for the former wound
entered Green’s back and traveled upward and forward, perforating the lower lobe of
the right lung, entering the right ventricle of the heart and exiting the anterior left
ventricle, and disrupting the coronary artery routes. The bullet then fractured the
sternum and the left fifth rib and lodged within the anterior chest wall. The bullet that
struck Green’s lower leg fractured his mid-tibia and fibular bones.

       After Green collapsed, one of the officers on the scene handcuffed his wrists,
dragged his prone body away from the Nissan, and turned him over onto his back. At
this point in time, a handgun was observed next to or underneath Green’s body.

       The record does not reveal precisely when Green died. We may assume as the
Estate does that the bullet that transected Green’s heart was fatal, although it is worth
noting that the coroner’s report itself does not go that far, instead listing multiple
gunshot wounds as the cause of death. However, nowhere in the report does the
coroner indicate how quickly Green’s death would have ensued from the injury to his
heart.



       1
           The record does not reveal in what gear the car was left after it came to a halt.
No. 19-3464                                                                           Page 4


       Green’s estate filed this section 1983 action against the City of Indianapolis and
the three officers who shot at Green, contending that the officers had used excessive
force and that the city was liable under Monell v. Dep’t of Soc. Servs. of New York, 436 U.S.
658, 691 (1978).

        Given that the three officers who fired at Green were shooting from the front and
front passenger side of the vehicle, the Estate’s theory was that the fatal shot, which
entered through Green’s back, must have been fired after Green emerged from the
vehicle or while he was doing so. In support of that theory, the Estate relied in part on
the coroner’s report as to the location of the entry wound, but largely upon the report of
William Harmening, a forensic psychology expert with 36 years of experience in law
enforcement. Based on the evidence from the scene of the shooting, including the
pattern of bullet cartridges, where the shards of shattered glass from the Nissan’s
windows fell, the location of the fatal wound on Green’s back, and so forth, Harmening
concluded that the Nissan had slow-rolled into Phillips’ squad car; that many if not
most of the shots—including the fatal shot—were fired after the Nissan came to rest;
that the fatal shot that struck Green’s heart likely killed him almost immediately; and
(as just noted) that Green was getting out of the car or had left the car altogether when
the fatal bullet struck him.

        The district court granted summary judgment to the defendants. The court found
that the Estate had disclosed Harmening’s expert report 75 days after the deadline for
expert disclosures and, in the absence of a showing that the belated disclosure was
either justified or harmless, excluded the report from evidence. Based on the remaining
evidence, the court found that the individual officers were entitled to qualified
immunity on any claim that the discharge of their firearms in response to Green’s
actions amounted to excessive force. In the court’s view, the officers were reasonably
concerned for the safety of Phillips (and in at least one case, the other officers) as Green
drove the Nissan forward toward the officers and Phillips’ car. It was not clearly
established that their decision to fire at Green in light of that concern was unreasonable.
The court also found the evidence insufficient to support a Monell claim against the city.

                                             II.

        The Estate challenges the district court’s decision to exclude Harmening’s report
based on the Estate’s failure to disclose Harmening and produce his report on a timely
basis in compliance with the deadline established by the court for such disclosures. See
No. 19-3464                                                                             Page 5


Fed. R. Civ. P. 26(a)(2). We review the district court’s decision for abuse of discretion.
E.g., Novak v. Bd. of Trustees of S. Ill. Univ., 777 F.3d 966, 972 (7th Cir. 2015). The Estate
also contests the district court’s decision, based on the remaining evidence before the
court, to enter summary judgment in favor of the defendant police officers. We review
that decision de novo. E.g., Kirk v. Clark Equip. Co., 991 F.3d 865, 878 (7th Cir. 2021). As
set forth below, the disclosure of Harmening as an expert was untimely, and the Estate
did not carry its burden of demonstrating that the late disclosure was either justified or
harmless. Without Harmening’s expert analysis (and setting aside any question as to
whether his key opinions were admissible), the Estate lacks sufficient evidence to
support a finding that the shooting of Green amounted to unlawful excessive force.
Based on the record before it, the district court properly entered summary judgment in
favor of the defendant officers.2

A.     Late disclosure of Harmening expert opinion.

        The initial case management plan that the parties themselves proposed and
which the court adopted and entered in November 2017 provided that the “Plaintiff
shall disclose the name, address, and vita of any expert witness, and shall serve the
report required by Fed. R. Civ. P. 26(a)(2) on or before September 7, 2018,” and that any
proposed modifications of the deadlines set forth in the plan must be approved by the
court. In June 2018, the parties jointly moved to extend the time to complete non-expert
discovery and discovery relating to liability issues, and to file dispositive motions. The
court granted that motion. However, the motion did not ask the court to extend the
September 7, 2018 deadline for the plaintiff’s disclosure of any expert witnesses and the
production of their Rule 26 reports nor did the court’s order do so.

        On November 21, 2018, 75 days after the September 7 deadline for expert
disclosure, the Estate disclosed Harmening as an expert witness and served his Rule 26
report on the defendants. This disclosure was made at or around the time the Estate
filed its response to the officers’ motion for summary judgment. Harmening had
authored his report on June 16, 2018, and had submitted to the Estate that same day.



       2
         The Estate does not pursue the Monell claim against the city on appeal, so we
need not address that claim. And because we affirm the district court’s holding as to
qualified immunity, we need not address the defendants’ alternative contention that the
Estate’s suit against them is untimely.
No. 19-3464                                                                         Page 6


        The officers moved for an extension of time to complete expert witness and
damages discovery, noting that Harmening had been disclosed long after the deadline
for expert disclosure and just 10 days prior to the cutoff for expert discovery. The
district court granted the officers’ motion, extending the deadline for completion of
expert discovery to January 31, 2019, and also gave them until that date to file their
reply brief in support of their motion for summary judgment. The extension afforded
the defense the opportunity to depose Harmening. The court did not retroactively
extend the September 7 deadline for disclosure of the Estate’s expert.

        The officers also asked the court to exclude Harmening’s report from evidence.
Consistent with a local rule and the terms of the case management plan, they
incorporated their objection to the admission of Harmening’s report into their reply
brief in support of summary judgment.3 They asserted that the Estate’s late disclosure,
particularly near the Thanksgiving and year-end holidays, had hampered their ability to
locate witnesses to respond to Harmening’s multiple opinions in the time available to
them.

       The Estate filed a perfunctory (two-page) surreply arguing that as a result of the
prior extensions of non-expert discovery and the deadline for dispositive motions, the
deadline for the disclosure of its expert was arguably extended implicitly to November
19, rendering their disclosure only two days late. The Estate also noted that the
defendants had “filed several affidavits with their reply brief in an attempt to refute
Harmening’s opinions,” but it made no effort beyond that brief observation to address
the defendants’ allegations of prejudice and to demonstrate that the accommodations
the court had granted to the defense—including the extension of time to conduct expert
discovery and depose Harmening—were sufficient to mitigate the belated disclosure of
Harmening and his analysis of the evidence.

        In accordance with the terms of Federal Rule of Civil Procedure 37(c)(1) and this
circuit’s precedents, when a party fails to timely disclose an expert witness and/or
produce the report of his opinions as required by Rule 26(a), the exclusion of the

       3
         Southern District of Indiana Local Rule 56-1(i) indicates that collateral motions
(including motions to exclude evidence) are disfavored in summary judgment
proceedings. The case management plan specified that a party wishing to exclude
expert witness testimony at the summary judgment stage of the case should file its
objections with its responsive brief.
No. 19-3464                                                                         Page 7


witness’s proposed testimony is automatic and mandatory, unless the proponent can
show that the violation of Rule 26(a) was either justified or harmless. E.g., Karum
Holdings LLC v. Lowe’s Cos., 895 F.3d 944, 951 (7th Cir. 2018).

       The district court, as noted above, agreed that the Estate had not timely disclosed
Harmening and produced his report. And because the Estate did not argue that it had
cause for the late disclosure and did not fully engage with the defendants’ arguments as
to prejudice, the court excluded Harmening’s expert opinion.

        The district court did not abuse its discretion in excluding Harmening’s opinion
as untimely. The simple fact is that although the Estate had engaged Harmening and
had his report in hand months before the September 7 disclosure deadline—which the
court never extended—the Estate failed to name him and produce his Rule 26 report
until 75 days past that deadline. The Estate suggests that the court improperly treated
exclusion of Harmening’s report as automatic and mandatory based solely on the
lateness of disclosure. But the court used the language that the Estate highlights when
noting (correctly) that it was the Estate’s burden to demonstrate that the late disclosure
was either substantially justified or harmless. Moreover, as the district court observed,
the Estate neither justified the failure to timely produce the report nor meaningfully
rebutted the defendants’ assertions as to the prejudice resulting from the Estate’s
belated disclosure of Harmening. In the latter regard, the Estate merely noted that the
defendants had produced some affidavits in an effort to refute Harmening’s opinions,
without demonstrating that the defendants were able to address all material aspects of
Harmening’s analysis. The court was therefore on solid ground in finding that the
Estate had not met its burden to show that the report was admissible notwithstanding
the late disclosure. See Novak, 777 F.3d at 972.

       The Estate has suggested on appeal that the disclosure of Harmening should be
treated as timely given that the district court had extended the deadlines for non-expert
discovery and that, logically, whatever evidence was produced during that discovery
would have informed the opinions of the parties’ respective experts. But this argument
was not made below, and for that reason it was waived.
No. 19-3464                                                                           Page 8


B.     Propriety of summary judgment as to the officers.

        As noted, the district court granted summary judgment in favor of the
defendants on the basis of qualified immunity. A police officer is entitled to qualified
immunity when his or her conduct does not violate a clearly established statutory or
constitutional right of which a reasonable person would have known. E.g., Kisela v.
Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam). Where the plaintiff is alleging that an
officer used excessive force in violation of the Fourth Amendment, whether or not the
force was excessive will necessarily turn on the facts of the case. See id. at 1153 (quoting
Mullenix v. Luna, 577 U.S. 7, 13 (2015) (per curiam)). Consequently, in an excessive force
case, “police officers are entitled to qualified immunity unless existing precedent
‘squarely governs’ the specific facts at issue” and makes clear that the force employed
by the officers was impermissible. Id. (quoting Mullenix, 577 U.S. at 13).

        The district court in this case, looking to the Supreme Court’s decisions in
Brosseau v. Haugen, 543 U.S. 194 (2004) (per curiam), and Plumhoff v. Rickard, 572 U.S. 765
(2014), reasoned that it was not clearly established at the time of the shooting in 2015
that the degree of force the defendants used to stop Green amounted to constitutionally
impermissible excessive force. Brosseau held that a police officer did not violate clearly
established law as to the use of force when she fired at a fleeing vehicle in order to
protect from potential harm other officers whom she believed to be on foot in the
immediate area. 543 U.S. at 200–01. Plumhoff sustained as reasonable the use of deadly
force against the driver of a vehicle who had led police on high-speed chase, collided
with a police vehicle, come to a temporary standstill, and then attempted to maneuver
his car so as to resume his flight. 572 U.S. at 776–77. In the district court’s view, it was
reasonable for the officers to perceive that Green was using the Nissan as a weapon as
he drove the car forward toward the officers and the police vehicles blocking his path.
The court pointed out that all three of the defendant officers who fired at Green feared
for Phillips’ safety: Green was aiming his vehicle in the general direction of her cruiser,
and the officers believed that she was either in that vehicle or might be standing
somewhere nearby in harm’s way. See Tolliver v. City of Chicago, 820 F.3d 237, 245–46
(7th Cir. 2016). All three also were aware that Green was one of two suspects in an
armed carjacking after which shots had been fired. It was therefore reasonable for the
defendant officers to conclude that the use of lethal force to stop Green’s vehicle was
appropriate in view of the danger that he posed to the officers and others.
No. 19-3464                                                                             Page 9


        The Estate does not quarrel on appeal with the rationale underlying the district
court’s qualified immunity determination—specifically, that it was not clearly
unconstitutional for the officers to shoot at a fleeing driver whose maneuvering of the
vehicle posed a danger to one or more of the officers themselves—but rather challenges
the factual premise of the court’s holding. The Estate asserts that if one resolves all
disputes and inconsistencies and draws all inferences in its favor, one may reasonably
infer that the Nissan had come to a halt, and that Green was outside of the vehicle or
emerging therefrom when he was struck with the fatal bullet. The Estate bases its
assertion on both the path of the fatal bullet as described in the coroner’s report and the
damage that bullet did to Green’s heart. If the car was no longer moving and Green was
no longer behind the wheel, the Estate posits, he posed no danger to any of the officers
and there was no need to employ lethal force against him.

       Because Green is dead and we have only the officers' accounts of their fatal
encounter with him, we must engage in a "fairly critical assessment" of the evidentiary
record. Plakas v. Drinski, 19 F.3d 1143, 1147 (7th Cir. 1994); see also Estate of Escobedo v.
Martin, 702 F.3d 388, 409 (7th Cir. 2012); Abdullahi v. City of Madison, 423 F.3d 763, 772
n.7 (7th Cir. 2005). Nevertheless, the Estate as the party opposing summary judgment
retains the burden of presenting evidence that creates a dispute of material fact for a
finder of fact to resolve. Estate of Escobedo, 702 F.3d at 409.

       We disagree with the Estate that, on the limited record before us, the factfinder
could reasonably conclude that the Nissan had come to a stop and Green had already
emerged from the car (or was in the process of doing so) when the fatal bullet struck
him. The defendants themselves all testified to the contrary. They were present at the
scene, observed the relevant events first-hand, and testified based on their personal
knowledge. Their testimony, however self-serving it may have been, was affirmative
evidence that Green was still inside of the Nissan, and was driving it toward the
officers, when they shot at him.

       The fact that the fatal bullet entered Green’s back (as did the bullet that struck his
lower leg) makes it a possibility that he was already out of the car, but it was only one
possibility among several. Green might have remained inside the car but turned his
body away from officers defensively as they began to shoot at him. He might have been
preparing to exit the car and turning toward the car door for that purpose. Or the bullet
No. 19-3464                                                                         Page 10


might have ricocheted within the car so as to strike him in the back.4 These additional
possibilities are consistent with the officers’ testimony. Setting aside for a moment that
testimony, which unequivocally places Green inside of the car, we can only speculate as
to the likelihood of any of the various alternative possibilities, including the possibility
that Green had already emerged or was emerging from the car. Expert testimony may
not always be necessary to enable a factfinder to make an assessment as to the likely
trajectory of a bullet, but this strikes us as the sort of case in which such testimony is
essential to support the Estate’s factual theory. Cf. McGrath v. Tavares, 757 F.3d 20, 26–27
(1st Cir.2014) (absent expert testimony as to trajectory of bullet, photographs of bullet
holes in automobile were not enough to show where an officer was standing when he
fired his gun). Without expert opinion on this subject, there would literally be no
evidence to guide the jury in any direction in assessing the likelihood that Green was
not inside the car, as the officers testified, but rather outside of the car, as the Estate
presupposes, when the fatal bullet struck him. On the record as it stands, a jury could
only do what we can, which is to speculate. As the Estate itself concedes, speculation is
not a valid basis for a judgment in the Estate’s favor or for defeating the officers’ motion
for summary judgment. See Singer v. Raemisch, 593 F.3d 529, 533 (7th Cir. 2010) (granting
to party opposing summary judgment the benefit of all reasonable inferences does not
extend to inferences that are supported only by speculation or conjecture); Avery v.
Mapco Gas Prods., Inc., 18 F.3d 448, 453–54 (7th Cir. 1994) (however theoretically possible
plaintiffs’ factual theory might be, “[they] must flesh out their theory with evidence;
speculation will not do”) (citation omitted).

        Nor can we say that the damage done by the bullet that pierced Green’s heart
rules out the possibility that the bullet struck him while he was still in the car. The
Estate presumes, based on the coroner’s finding that the bullet transected Green’s heart
and disrupted coronary blood flow, that Green’s death must have been virtually
instantaneous and that it would have been impossible for him to open the car door and
get to his feet, “as if nothing had happened,” before collapsing, as Stewart testified. But
this, again, is a subject on which expert testimony is required. We ourselves can only
speculate on the record before us as to how quickly the injury to Green’s heart would



       4
         Although there apparently were no holes in the driver’s seat back, that does
not rule out the possibility that a bullet might have ricocheted within the vehicle and
struck Green in the back without passing through the driver’s seat. This would depend,
obviously, on how Green’s body was positioned when he was struck.
No. 19-3464                                                                         Page 11

have disabled and killed him. Again, the coroner’s report is silent as to how quickly
death would have resulted.

       The same is true with respect to the injuries to Green’s lower leg, which the
Estate likewise suggests would have made it impossible for Green to get out of the car
and rise to his feet. Without medical testimony as to the likely effects of such injuries,
we, like the factfinder, can only guess as to what Green could or could not have done.

       In a further effort to call into doubt the officers’ exculpatory recounting of the
events, the Estate has flagged certain inconsistencies among the officers’ accounts and
between those accounts and certain other evidence in the record. None of the
discrepancies, however, is sufficient to establish a dispute of fact material enough to
preclude summary judgment.

        The Estate has argued, for example, that the officers opened fire at Green within
a few seconds of initiating a felony stop and that this casts doubt on their description of
what Green did with the car to purportedly warrant the use of lethal force. As noted
earlier, after the officers activated their lights and blocked the Nissan’s escape path with
their vehicles, Phillips initiated a felony stop as Green reached the end of the street and
began to turn the car around. She ordered him to stop the car and get out. By the
defendants’ account, it was only after Green ignored the order, completed his turn,
drove his car forward into Phillips car once, backed up, and began driving forward a
second time, did the officers open fire. However, pointing to the audio recording of the
police radio communications surrounding the incident, the Estate argues that as little as
five seconds elapsed between a radio announcement that a felony stop had been
initiated and a subsequent report of shots fired. The officers respond that the audio
recording represents an edited compilation of the various radio reports (edited to delete
extraneous communications concerning other incidents and to remove the silences
between reports) rather than a historical record of the radio traffic as it occurred in real
time. By contrast, a written history of events as reported to a control operator indicates
that a minimum of 15 seconds elapsed between a report that the Nissan’s passenger was
fleeing (which took place close in time to the moment when Phillips initiated the felony
stop) and the subsequent report of shots fired.5 Our own review of the recording is
consistent with the defendants’ understanding: with few exceptions, each radio



       5
         Because we do not know how quickly events at the scene were reported to the
control operator, we cannot know precisely when those events occurred in real time.
No. 19-3464                                                                         Page 12

transmission is separated from the next by one to three seconds (itself suggesting
editing to eliminate extraneous communications and silences, as the defendants have
indicated); and among the last recorded transmissions are a police chaplain reporting
that he was headed to a particular address to assist another chaplain and the same
chaplain reporting less than 30 seconds later that he was departing that address and
“headed home,” confirming that the recording is not a reflection of how quickly these
radio communications followed one another in real time. We are not convinced that
there is a genuine discrepancy here that raises a doubt as to the accuracy of the officers’
version of events.

        The Estate also suggests that photographs of the damage to Phillips’ squad car
are inconsistent with the defendants’ accounts that the Nissan struck her car forcefully
when he drove it forward the first time (assuming he did so twice). The photographs
reflect that the primary damage to Phillips’ vehicle was to the driver’s door, which was
dislocated upward. To our mind, this does not rule out the possibility that officers’
would have perceived the collision, as it occurred, to be a forceful one nonetheless. Even
if we assume, as the Estate posits, that Green only drove forward toward the officers
and their vehicles once rather than twice, the resulting damage to Phillips’ car does not
rule out the possibility that the Nissan was coming toward the officers in a manner that
would have caused them to fear for their safety.

        Finally, there indeed are certain inconsistencies among the officers’ testimonies as
to certain details: some officers testified that they saw the Nissan strike Phillips’ car
twice, whereas one officer said that he only saw it strike Phillips’ vehicle a single time.
At various times in the litigation, officers differed as to whether their primary concern,
as Green drove the Nissan forward toward them, was for Phillips or one of the other
officers in the Nissan’s path. Officers also differed in their recollection of who it was
who handcuffed Green and dragged him away from the Nissan after the shooting
ended and he had collapsed to the ground. Inconsistencies of this sort are to be expected
in the aftermath of events that unfolded quickly and ended violently and tragically.
They do not, whether considered in isolation or collectively, support a reasonable
inference that Green posed no danger to the officers and had in fact stopped and exited
the car before he was shot dead.

                                            III.

       For the reasons we have set out above, the district court did not abuse its
discretion in excluding the report of the Estate’s expert. Nothing in the remaining
No. 19-3464                                                                       Page 13

evidence presents a material dispute of fact precluding summary judgment and
requiring a trial. In the absence of admissible expert testimony supporting the Estate’s
theory that Green was emerging from or outside of the car when he was fatally shot by
the defendant police officers, a jury could only speculate that Green was exiting the car
and no longer plausibly posed a danger to the officers.

                                                                              AFFIRMED